DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14, 16-20 are rejected under 35 103 as being unpatentable over WO 2015/022692 by Brunicki in view of US Patent Number 2019/0311318 by Bauer.

Regarding claim 1, Brunicki discloses an airline catering trolley, comprising:
A mobile cart body (page 60, lines 3-4 disclose “A dispenser according to some embodiments of the invention may be used as a beverage cart in airplane”);
A beverage dispensing system disposed within the cart body (see Figures 13A and 13B) and including a beverage dispenser extending from the cart body (dispensing head 1310); and
A first computing device mounted to the cart body and operatively connected to the beverage dispensing system (page 61, lines 4-6 disclose “A controller [not shown] is optionally also provided for controlling operation of the dispenser, similar to controller 180 described above”), the first computing device including a processor, a memory, an input/output device, and a transceiver (see column 17, lines 13-20), and configured to receive a first input regarding a first beverage to be dispensed through the input/output device (1272 in Figure 12B), dispense beverages from the beverage dispenser based on the first input (1280), 
Brunicki does not disclose communicating service data regarding operation of the airline catering trolley to an aircraft computing system of an aircraft.  However, this limitation is taught by Bauer.  Bauer discloses a stock management system for catering on an aircraft, and paragraph 40 discloses a control unit 3 that communicates stock management data of the galley 2 as well as passenger data and cabin data.  It would be obvious to a person having ordinary skill in the art to modify Brunicki using the teachings from Bauer in order to better record and manage catering operations on the aircraft.

Regarding claim 2 (dependent on claim 1), Brunicki does not disclose the first computing device is removeably mounted to the cart body.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the controller for dispenser 1300 removable from the cart, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claims 3 (dependent on claim 2), 11 (dependent on claim 10), Bauer further teaches the first computing device is mountable to the aircraft (control unit 3).

Regarding claims 4 (dependent on claim 1), 17 (dependent on claim 16), Brunicki discloses the input-output device is a touchscreen.  Page 26, lines 24-25 disclose “the user interface is provided on a control panel, such as a touch screen, on a beverage dispenser”.

Regarding claims 5 (dependent on claim 1), 19 (dependent on claim 16)¸ Brunicki does not disclose a second computing device mounted to the cart body and operatively connected to the beverage dispensing system, the second computer device including a processor, a memory, an input-output device, and a transceiver, and configured to receive a second input regarding a second beverage to be dispensed through the input/output device of the second computing device, dispense beverages from the beverage dispenser based on the second input, and communicate service data regarding operation of the airline catering trolley to the aircraft computer system of the aircraft.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional computing device and dispensing system so that multiple users can dispense beverage at the same time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 6 (dependent on claim 1), Bauer further teaches the first computing device communicating with the aircraft computing system through a wireless connection.  Paragraph 40 discloses “The control unit 3 can be communicatively connected directly or indirectly by data line or wireless connection 7’ to the individual providers or data sources in order to acquire this data”.  

Regarding claims 7 (dependent on claim 1), 14 (dependent on claim 10), 20 (dependent on claim 16), Bauer further teaches the service data regarding operation of the airline catering trolley including data analytics regarding beverages dispensed from the beverage dispensing system.  Paragraph 40 discloses “The stock record comprises a listing of all the supplies 5 or service products, e.g. meals, drinks, etc., which are located in the respective service unit 4.  On the other hand, the stock management data comprise further data such as, for example, catering data, passenger data and/or cabin data or the like”.  

Regarding claim 8 (dependent on claim 7), Brunicki discloses the service data regarding operation of the airline catering trolley including information regarding service and maintenance of the airline catering trolley.  Page 58, lines 7-9 disclose “In some embodiments, alerts are also provided on the home screen.  For example, as shown in FIG. 11A, an alert 1124 may indicate that maintenance is required, an icon 1126 may indicate temperature of the dispenser”.  

Regarding claim 9 (dependent on claim 1), Brunicki discloses the beverage dispensing system comprises a water reservoir (water tank 1340), a carbon dioxide reservoir (carbon dioxide container 167), a sweetener reservoir (sweeteners 1342), a plurality of compact flavor cartridges (page 21, lines 20-22 disclose “one or more flavors, acids and artificial sweeteners are positioned in the door of the dispenser”), a mixer (page 46, line 30 to page 47, line 2), and a pump (pump 1344).  

Regarding claim 16, Brunicki discloses an airline catering trolley, comprising:
A mobile cart body (page 60, lines 3-4 disclose “A dispenser according to some embodiments of the invention may be used as a beverage cart in airplane”);
A first means for receiving a beverage selection, the first means for receiving a beverage selection being mounted to the cart body;
A means for dispensing a beverage based on the beverage selection, the means for dispensing disposed within the cart body, operatively connected to the first means for receiving the beverage selection (see Figures 13A and 13B), and including a beverage dispenser extending form the cart body (dispensing head 1310).  
Brunicki does not disclose the first means for receiving a beverage selection being configured to communicate service data regarding operation of the airline catering trolley to an aircraft computing system of an aircraft.  However, this limitation is taught by Bauer.  Bauer discloses a stock management system for catering on an aircraft, and paragraph 40 discloses a control unit 3 that communicates stock management data of the galley 2 as well as passenger data and cabin data.  It would be obvious to a person having ordinary skill in the art to modify Brunicki using the teachings from Bauer in order to better record and manage catering operations on the aircraft.

Regarding claim 18 (dependent on claim 17), Brunicki does not disclose the touchscreen is removeably mounted to the cart body.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the control panel 1320 removable from the cart to improve mobility and convenience of the users, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claims 10, 12, 13, and 15 are rejected under 35 103 as being unpatentable over WO 2015/022692 by Brunicki.

Regarding claim 10, Brunicki discloses an airline catering trolley, comprising:
A mobile cart body (page 60, lines 3-4 disclose “A dispenser according to some embodiments of the invention may be used as a beverage cart in airplane”);
A beverage dispensing system disposed within the cart body (see Figures 13A and 13B) and including a beverage dispenser extending from the cart body (dispensing head 1310); and
A first computing device mounted to the cart body and operatively connected to the beverage dispensing system (page 61, lines 4-6 disclose “A controller [not shown] is optionally also provided for controlling operation of the dispenser, similar to controller 180 described above”), the first computing device including a processor, a memory, an input/output device, and a transceiver (see column 17, lines 13-20), and configured to receive a first input regarding a first beverage to be dispensed through the input/output device (1272 in Figure 12B), dispense beverages from the beverage dispenser based on the first input (1280), 
Brunicki does not disclose the first computing device is removeably mounted to the cart body.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the controller for dispenser 1300 removable from the cart, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 12 (dependent on claim 10), Brunicki discloses the input-output device is a touchscreen.  Page 26, lines 24-25 disclose “the user interface is provided on a control panel, such as a touch screen, on a beverage dispenser”.

Regarding claim 13 (dependent on claim 10)¸ Brunicki does not disclose a second computing device mounted to the cart body and operatively connected to the beverage dispensing system, the second computer device including a processor, a memory, an input-output device, and a transceiver, and configured to receive a second input regarding a second beverage to be dispensed through the input/output device of the second computing device, dispense beverages from the beverage dispenser based on the second input, and communicate service data regarding operation of the airline catering trolley to the aircraft computer system of the aircraft.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional computing device and dispensing system so that multiple users can dispense beverage at the same time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15 (dependent on claim 10), Brunicki discloses the beverage dispensing system comprises a water reservoir (water tank 1340), a carbon dioxide reservoir (carbon dioxide container 167), a sweetener reservoir (sweeteners 1342), a plurality of compact flavor cartridges (page 21, lines 20-22 disclose “one or more flavors, acids and artificial sweeteners are positioned in the door of the dispenser”), a mixer (page 46, line 30 to page 47, line 2), and a pump (pump 1344).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642